 Case 2:20-cv-14399-KMM Document 1-2 Entered on FLSD Docket 11/13/2020 Page 1 of 3


Filing # 114934646 E-Filed 10/14/2020 10:03:47 AM



                         IN THE CIRCUIT COURT OF THE 19TH JUDICIAL CIRCUIT
                                I N AND FOR ST. LUCIE COUNTY, FLORIDA

        LOVITA ROLLE,
                                                           CASE NO.:
              Plaintiff,



        WAL-MART STORES EAST, LP,
           Defendant.


                                                COMPLAINT

               COMES NOW the Plaintiff, LOVITA ROLLE, by and through the undersigned

        counsel, sue the Defendant, WAL-MART STORES EAST, LP, and state:

               1.        This is an action for damages that exceed the minimum jurisdictional amount

        of this Court.

               2.        All conditions precedent have been performed or have occurred.

               3.        On or about August 10,2018, Defendant, Wal-Mart Stores East, LP,leased,

        rented, possessed, controlled, operated, and/or owned a building and/or property located

        at or near 5100 Okeechobee Road, Fort Pierce, St. Lucie County, FL and did supervise

        and maintain said property through its agent and servants.

              4.         At that time and place, Plaintiff, LOVITA ROLLE, was an express or implied

        invitee of Defendant, Wal-Mart Stores East, LP and went onto Defendant,Wal-Mart Stores

        East, LP's premises to shop for goods.

               5.        Defendant Wal-Mart Stores East, LP, owed a nondelegable duty of

        reasonable care to maintain, inspect, and repair the premises in a reasonably safe

        condition for the safety of business invitees on the premises, which includes reasonable

        efforts to keep the premises free from transitory foreign objetts or substances that might
Case 2:20-cv-14399-KMM Document 1-2 Entered on FLSD Docket 11/13/2020 Page 2 of 3




      foreseeably give rise to loss, injury, or damage, to warn of dangerous conditions, and in

       its mode of operation of the business premises.

             6.      Defendant, Wal-Mart Stores East, LP, negligently failed to maintain its

       premises in a reasonably safe condition, negligently failed to correct a dangerous condition

      about which Defendant, Wal-Mart Stores East, LP, either knew or should have known, by

      the use of reasonable care, and/or negligently failed to warn LOVITA ROLLE of a

      dangerous condition about which Defendant, Wal-Mart Stores East, LP, had, or should

      have had, knowledge greater than that of LOVITA ROLLE.

             7.     Defendant, Wal-Mart Stores East, LP, negligently failed to exercise

      reasonable care in the maintenance, inspection, repair, warning, or mode of operation of

      the business premises by allowing water or other transient liquids or substances to be and

      to remain on the floor of its premises.

             8.     The dangerous condition was created by and/or known to Defendant,

      Wal-Mart Stores East, LP, or had existed for a sufficient length of time so that defendant

      should have known of it.

             9.     As a result of Defendant, Wal-Mart Stores East, LP's negligence, Plaintiff,

      LOVITA ROLLE, slipped.

             10.    As a result the aforementioned slip, Plaintiff, LOVITA ROLLE,suffered bodily

      injury and resulting pain and suffering, disability, physical impairment, disfigurement,

      mental anguish, inconvenience, loss of capacity for the enjoyment of life, incurred

      expenses of hospitalization, medical, chiropractic and nursing care and treatment, loss of

      earnings, loss of ability to earn money and aggravation of a previously existing condition,

      disease or physical defect. LOVITA ROLLE's losses are either permanent or continuing

                                                   2
Case 2:20-cv-14399-KMM Document 1-2 Entered on FLSD Docket 11/13/2020 Page 3 of 3




       and plaintiff will suffer the losses in the future.

              WHEREFORE, Plaintiff, LOVITA ROLLE, sues the Defendant, WAL-MART

       STORES EAST, LP,for compensatory damages, costs and interest and demands trial by

      jury of all issues so triable as a matter of right.

                                                   STEINGER, GREENE & FEINER
                                                   Attorneys for Plaintiff
                                                   507 NW Lake Whitney Place
                                                   Port St. Lucie, FL 34986
                                                   Telephone:(772)621-9934
                                                   Facsimile:(772)621-9954
                                                   dmitcheMinjurvlawyers.com
                                                   nbrowne injurylawyers.com

                                                   /s/ David S. Mitchell
                                                   David S. Mitchell, Esquire
                                                   Florida Bar No.: 75935




                                                      3
